Citation Nr: 0808645	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
neuro-degenerative atrophy of the extremities, with glycogen 
depletion syndrome; and associated diminished cognitive 
capabilities, such as short term memory loss (neuro-
degenerative atrophy).

2.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, associated with muscular denervation 
atrophy (neurogenic bladder), before December 20, 2005.  

3.  Entitlement to an evaluation in excess of 20 percent for 
neurogenic bladder, from December 20, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1976, and from January 1977 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted an increased, 30 percent, 
rating for neuro-degenerative atrophy.  A February 2005 
rating decision granted service connection for neurogenic 
bladder and assigned a 10 percent evaluation and denied an 
increased rating for irritable bowel syndrome, rated at 10 
percent.  A February 2006 rating decision assigned an 
increased, 20 percent, staged rating for neurogenic bladder, 
effective December 20, 2005.  The veteran continues to appeal 
for higher ratings for these disabilities.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

The issue of an increased rating for neuro-degenerative 
atrophy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before December 20, 2005, the preponderance of the 
evidence shows that the veteran's urinary frequency involved 
voiding seven times per day, and two times during the night.  
The veteran's urinary disability does not require him to wear 
absorbent materials or result in obstructive voiding.

2.  From December 20, 2005, the preponderance of the evidence 
shows that the veteran's urinary frequency involved voiding 
which approximates more than one time per hour during the 
day, and five or more times per night.  The veteran's urinary 
disability does not require him to wear absorbent materials 
or result in obstructive voiding.

3.  The veteran's irritable bowel syndrome is severe in 
nature, characterized by severe symptomatology, with 
alternating diarrhea and constipation and constant abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for neurogenic 
bladder before December 20, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.31, 4.88(b), 4.89, 4.115(a), 4.115(b), 
Diagnostic Codes 7505, 7512, and 7527 (2007).

2.  The criteria for an evaluation of 40 percent for 
neurogenic bladder from December 20, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.31, 4.88(b), 4.89, 4.115(a), 4.115(b), 
Diagnostic Codes 7505, 7512, and 7527 (2007).

3.  The criteria for an evaluation of 30 percent for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.114, and Part 4, Diagnostic Code 7319 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2002 and November 2003.  The notices 
did not adequately discuss the criteria for an increased 
rating, thus VA's duty to notify him of the information and 
evidence necessary to substantiate the claim has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, slip op. at 12.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
obtained several examinations to determine the extent of his 
service-connected disabilities.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Neurogenic Bladder 

The RO has assigned an initial evaluation of 10 percent 
disability pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 
7542, for his neurogenic bladder before December 20, 2005; 
and a 20 percent evaluation from December 20, 2005.  
Diagnostic Code 7542 directs the disability to be rated by 
analogy to voiding dysfunction.  Id.  Voiding dysfunction may 
be rated according to three separate categories: urine 
leakage, urinary frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115(a).  

Urine leakage which requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling.  Urine leakage which 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  The wearing of absorbent materials which must be 
changed less than two times per day is evaluated as 20 
percent disabling.  38 C.F.R. § 4.115a.

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits 
continuation of the 20 percent evaluation.  The veteran may 
also receive an increased rating to 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling.  These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months.  Obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times a 
year is evaluated as zero percent disabling.  38 C.F.R. § 
4.115a.

1.  Before December 20, 2005 

A VA examination was conducted in June 2004.  The examiner 
stated that the veteran began developing in the last year 
hesitancy when he urinates, having to wait several minutes 
before he is able to void about twice per day.  The veteran 
voided about 7 times per day, rather than the customary three 
or four times, and had nocturia twice per night.  The 
diagnosis was urinary bladder dysfunction, mild, secondary to 
his service-connected denervation problem.  This urinary 
frequency does not approximate daytime voiding interval of 
between one and two hours, or awakening to void three or four 
times.  Therefore, an increased rating is not warranted under 
this diagnostic criteria.  

The evidence is negative for any symptoms of voiding 
dysfunction or obstructive voiding, other than hesitancy.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

2.  From December 20, 2005 

To receive an evaluation in excess of 20 percent under the 
criteria for voiding dysfunction, the veteran must have 
urinary leakage which requires the wearing of absorbent 
materials which must be changed two to four times per day.  
The medical evidence does not show that the veteran wears 
absorbent materials.

To receive an evaluation greater than 20 percent under the 
criteria for urinary frequency, the veteran must have daytime 
voiding of less than one hour, or awaken to void five or more 
times per night.  A VA genitourinary examination was 
conducted in December 2005.  The examiner noted that 
examination revealed no objective evidence of neurological or 
muscular disorder, and that recent VA neurological treatment 
note dated in September 2005 noted that no abnormalities were 
found on examination.  In a December 2005 statement, the 
veteran stated that he must void at least 20 times per day.  
The January 2006 addendum to the December 2005 VA examination 
noted that the veteran reported urinary frequency voiding 
every two to three hours during the day, and three times 
during the night.  The veteran's statement regarding his need 
to void 20 times per day, approximates the criteria for a 40 
percent rating.  

However, he is not entitled to an even higher rating under 
urine leakage or obstructed voiding, as the evidence is 
negative for any such symptoms, other than hesitancy.  

B.  Irritable Bowel Syndrome

The 10 percent evaluation currently in effect for the 
veteran's service-connected irritable bowel syndrome 
contemplates the presence of moderate symptomatology, with 
frequent episodes of bowel disturbance and accompanying 
abdominal distress.  To warrant an increased, 30 percent, 
evaluation there must be demonstrated evidence of severe 
symptomatology, which is to say, diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114 and Part 4, Code 7319.

An evaluation of 30 percent is warranted for the veteran's 
service-connected irritable bowel syndrome given his 
continuing problems with constant alternating constipation 
and diarrhea, and his ongoing abdominal distress, as noted in 
his December 2005 VA genitourinary examination.  This 
represents the maximum schedular evaluation available under 
that Diagnostic Code.  There is no medical evidence or 
history of hypertrophic gastritis manifested by severe 
hemorrhages, or large ulcerated or eroded areas.  As such, an 
even higher rating under Diagnostic Code 7307 is not 
warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder before December 20, 2005, is denied.  

Entitlement to an increased evaluation of 40 percent for 
neurogenic bladder, from December 20, 2005, is granted.

A 30 percent evaluation for service-connected irritable colon 
syndrome is granted.


REMAND

The veteran's is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8023.  The veteran 
contends the current evaluation does not accurately reflect 
the severity of his disability.

Under Diagnostic Code 8023, a diagnosis of neuro-degenerative 
atrophy with ascertainable residuals warrants the assignment 
of a minimal rating of 30 percent.  38 C.F.R. § 4.124a also 
provides that consideration should be afforded to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
A note under Diagnostic Code 8025 further provides that 
ratings in excess of the prescribed minimum ratings may be 
assigned and the diagnostic codes utilized as bases of 
evaluation should be cited in addition to the codes 
identifying the diagnoses.  In other words, a higher rating 
may be assigned based upon the combined evaluations of the 
residual disorders.

Although the veteran underwent VA examinations, and the 
claims file contains enough information to evaluate his 
urinary and gastrointestinal conditions, they are not 
sufficient to ascertain the symptoms listed in the note under 
Diagnostic Code 8025. 

Accordingly, the case is REMANDED for the following action:

1.   Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

2.  The veteran should be afforded a 
comprehensive neurological VA 
examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
express an opinion as to the following:

a) Whether the veteran's neuro-
degenerative atrophy is manifested by any 
other residual disorders, including but 
not limited to, headaches, dizziness, 
fatigability, psychotic manifestations, 
loss of use or partial loss of use of an 
extremity, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, or visceral manifestations 
(besides urinary or gastrointestinal 
manifestations)?

c) For any residual disorder associated 
with the neuro-degenerative atrophy, the 
examiner should express an opinion as to 
the severity of that disorder.  In 
evaluating the associated disorders, the 
examiner should refer to the appropriate 
diagnostic codes for each disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
The claims file, must be made available 
to the examiner for review in connection 
with the examination.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO based on the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


